Name: Commission Implementing Regulation (EU) No 441/2014 of 30 April 2014 amending Regulation (EC) No 29/2009 laying down requirements on data link services for the single European sky (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: transport policy;  information technology and data processing;  European construction;  air and space transport;  Europe;  international law
 Date Published: nan

 1.5.2014 EN Official Journal of the European Union L 130/37 COMMISSION IMPLEMENTING REGULATION (EU) No 441/2014 of 30 April 2014 amending Regulation (EC) No 29/2009 laying down requirements on data link services for the single European sky (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(1) thereof, Whereas: (1) Commission Regulation (EC) No 29/2009 (3) lays down requirements for the coordinated introduction of data link services based on air-ground point-to-point data communications. (2) Part B of Annex I to Regulation (EC) No 29/2009 defines the airspace above FL285 in which that Regulation applies from 5 February 2015. (3) Croatia joined the European Union on 1 July 2013. The Croatian airspace should therefore be duly added to the airspace in which Regulation (EC) No 29/2009 applies. (4) A transition period of one year, compared to the date of application of 5 February 2015 that applies for the other Member States covered under Part B of Annex I to Regulation (EC) No 29/2009, should however be provided for Croatia, through a deferred application of this Regulation, to enable regulated parties, such as operators and air traffic service (ATS) providers, to prepare for the application of the new rules. (5) Regulation (EC) No 29/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 In Part B of Annex I to Regulation (EC) No 29/2009, a new line  Zagreb FIR, is inserted after the line  Warszawa FIR,. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 5 February 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) Commission Regulation (EC) No 29/2009 of 16 January 2009 laying down requirements on data link services for the single European sky (OJ L 13, 17.1.2009, p. 3.)